Exhibit 99.1 REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS To the Board of Directors of KnowledgeStorm, Inc. We have audited the balance sheets of KnowledgeStorm, Inc. (the “Company”) as of December 31, 2006 and 2005, and the related statements of operations, stockholders’ deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America as established by the American Institute of Certified Public Accountants. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of KnowledgeStorm, Inc. as of December 31, 2006 and 2005, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Grant Thornton LLP Atlanta, Georgia May 23, 2007 - 1 - Exhibit 99.1 KnowledgeStorm, Inc. BALANCE SHEETS December 31, 2006 2005 ASSETS Current assets Cash and cash equivalents $ 345,376 $ 1,131,034 Prepaid license and services 240,468 285,990 Accounts receivable, net of allowance for doubtful accounts of $475,394 and $701,387 at December 31, 2006 and 2005, respectively 2,485,690 2,941,650 Total current assets 3,071,534 4,358,674 Property and equipment - net 1,023,714 972,571 Other assets 47,432 41,935 Total assets $ 4,142,680 $ 5,373,180 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ 731,505 $ 406,465 Accrued expenses 806,374 1,012,811 Current maturities of debt 201,772 32,011 Line of credit 1,150,000 750,000 Deferred revenue 2,249,324 3,756,742 Total current liabilities 5,138,975 5,958,029 Other long-term liabilities 202,237 268,237 Long-term loan payable 265,599 50,740 Redeemable stock Redeemable convertible preferred stock Series A, $0.001 par value; $24,894,438 and $23,397,940 liquidation value; 35,000,000 shares authorized; 32,069,654 shares issued and outstanding at December 31, 2006 and 2005, respectively 24,863,557 23,334,596 Stockholders' deficit Common stock; $0.001 par value; 70,000,000 shares authorized; 556,027 and471,599 shares issued and outstanding at December 31, 2006 and 2005, respectively 556 472 Additional paid-in capital 6,327,589 6,339,019 Accumulated deficit (32,655,833 ) (30,577,913 ) Total stockholders' deficit (26,327,688 ) (24,238,422 ) Total liabilities and stockholders' deficit $ 4,142,680 $ 5,373,180 The accompanying notes are an integral part of these financial statements. - 2 - Exhibit 99.1 KnowledgeStorm, Inc. STATEMENTS OF OPERATIONS For the Year Ended December 31, 2006 2005 Revenues $ 17,780,244 $ 12,766,347 Operating expenses Marketing and advertising 2,439,343 1,620,738 Depreciation 388,536 351,278 Salaries and benefits 12,573,440 11,234,618 General and administration 2,877,884 2,460,441 18,279,203 15,667,075 Operating loss (498,959 ) (2,900,728 ) Other income (expense) Interest income 21,519 33,182 Interest expense (103,982 ) (47,988 ) (82,463 ) (14,806 ) Net loss before income tax expense (581,422 ) (2,915,534 ) Income tax expense - - Net loss $ (581,422 ) $ (2,915,534 ) The accompanying notes are an integral part of these financial statements. - 3 - Exhibit 99.1 KnowledgeStorm, Inc. STATEMENTS OF STOCKHOLDERS’ DEFICIT Common Stock Shares Amount Additional Paid-in Capital Accumulated Deficit Total Equity Balance December 31, 2004 461,724 $ 462 $ 6,366,846 $ (26,218,913 ) $ (19,851,605 ) Net accretion of issuance costs - - (29,793 ) - (29,793 ) Series A preferred stock dividends ($0.046664 per share) - - - (1,443,466 ) (1,443,466 ) Stock options exercised 9,875 10 1,966 - 1,976 Net loss - - - (2,915,534 ) (2,915,534 ) Balance December 31, 2005 471,599 $ 472 $ 6,339,019 $ (30,577,913 ) $ (24,238,422 ) Net accretion of issuance costs - - (32,463 ) - (32,463 ) Series A preferred stock dividends ($0.046664 per share) - - - (1,496,498 ) (1,496,498 ) Share-based compensation - - 4,232 - 4,232 Stock options exercised 84,428 84 16,801 - 16,885 Net loss - - - (581,422 ) (581,422 ) Balance December 31, 2006 556,027 $ 556 $ 6,327,589 $ (32,655,833 ) $ (26,327,688 ) The accompanying notes are an integral part of these financial statements. - 4 - Exhibit 99.1 KnowledgeStorm, Inc. STATEMENTS OF CASH FLOWS For the Year Ended December 31, 2006 2005 Cash flows used in operating activities: Net loss $ (581,422 ) $ (2,915,534 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization expense 388,536 351,278 Share-based compensation 4,232 - Decrease (increase) in: Restricted cash - 40,000 Accounts receivable 455,960 (985,039 ) Prepaid expenses 45,522 (194,076 ) Other assets (5,497 ) (8,146 ) Increase (decrease) in: Accounts payable 325,040 151,852 Accrued expenses (206,437 ) 373,844 Deferred revenue (1,507,418 ) 1,171,148 Other liabilities (66,000 ) 268,237 Net cash used in operating activities (1,147,484 ) (1,746,436 ) Cash flows used in investing activities: Purchases of property and equipment (439,679 ) (693,355 ) Net cash used in investing activities (439,679 ) (693,355 ) Cash flows from financing activities: Proceeds from issuance of common stock 16,885 1,976 Proceeds from sale of series A preferred stock, net of issuance costs - 2,413,997 Proceeds from issuance of loan payable 500,000 100,139 Repayments of loan payable (115,380 ) (17,388 ) Proceeds from line of credit 400,000 250,000 Net cash provided by financing activities 801,505 2,748,724 Net (decrease) increasein cash and cash equivalents (785,658 ) 308,933 Cash and cash equivalents at beginning of year 1,131,034 822,101 Cash and cash equivalents at end of year $ 345,376 $ 1,131,034 Supplemental disclosure of noncash activities Cash paid for interest $ 109,237 $ 44,865 The accompanying notes are an integral part of these financial statements. - 5 - Exhibit 99.1 KnowledgeStorm, Inc. NOTES TO FINANCIAL STATEMENTS December 31, 2006 and 2005 NOTE A – ORGANIZATION AND BUSINESS KnowledgeStorm, Inc. (the “Company”) was incorporated in Illinois on August 12, 1998. On November 22, 1999, the Company reincorporated in Delaware and its main operations are located in Atlanta, Georgia. The Company specializes in online lead generation and brand awareness for the technology industry and aggregates content from software, hardware and IT services vendors into its extensive internet-based technology directories and IT search sites. Thousands of software, hardware and IT services companies have filled their pipelines with quality prospects through their relationship with KnowledgeStorm. NOTEB
